Citation Nr: 1504914	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-30 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than April 16, 2001 for the grant of service connection for posttraumatic stress disorder (PTSD) and major depressive disorder with psychotic features.

2.  Entitlement to an effective date earlier than February 3, 1998 for the grant of service connection for a chronic un-united fracture of the distal aspect of the left clavicle.

3.  Entitlement to an initial rating higher than 70 percent for PTSD and major depressive disorder with psychotic features.

4.  Entitlement to an initial rating higher than 20 percent for a chronic un-united fracture of the distal aspect of the left clavicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to April 1975.

These matters come before the Board of Veterans' Appeals (Board) from December 2009 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In the December 2009 decision, the RO granted service connection for a chronic un-united fracture of the distal aspect of the left clavicle and assigned an initial 20 percent disability rating, effective from February 3, 1998.  In the October 2010 decision, the RO granted service connection for PTSD and major depressive disorder with psychotic features and assigned an initial 70 percent disability rating, effective from April 16, 2001.

The RO also granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, effective from April 16, 2001, by way of the October 2010 decision.  There is no indication that the Veteran has expressed any disagreement with the decision that granted his TDIU rating.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement (NOD) regarding disability compensation level [effective date] separate from prior NOD regarding issue of service connection); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Consequently, the Board does not have jurisdiction to address any downstream element associated with the TDIU rating.

The Veteran testified before the undersigned at an August 2013 hearing in Washington, DC.  A transcript of the hearing has been associated with his claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The issues of entitlement to higher initial ratings for the service-connected psychiatric disability and left clavicle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In August 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for earlier effective dates for the grant of service connection for PTSD and major depressive disorder with psychotic features and a chronic un-united fracture of the distal aspect of the left clavicle.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, with respect to the issues of entitlement to earlier effective dates for the grant of service connection for PTSD and major depressive disorder with psychotic features and a chronic un-united fracture of the distal aspect of the left clavicle, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.  

In the present case, it was acknowledged on the record during the August 2013 Board hearing that the Veteran wished to withdraw his appeal for earlier effective dates for the grant of service connection for PTSD and major depressive disorder with psychotic features and a chronic un-united fracture of the distal aspect of the left clavicle.  As the Veteran has withdrawn the appeal as to these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues on appeal, and the appeal is dismissed.


ORDER

The appeal, as to the issues of entitlement to earlier effective dates for the grant of service connection for PTSD and major depressive disorder with psychotic features and a chronic un-united fracture of the distal aspect of the left clavicle, is dismissed.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

In this case, the evidence suggests that the Veteran's service-connected psychiatric disability and left clavicle disability may have worsened since his last VA examinations in October 2008.  For example, the Veteran reported during the August 2013 hearing that these disabilities had worsened since the October 2008 examinations.  Given this evidence, VA's duty to obtain new examinations as to the current severity of the Veteran's service-connected psychiatric disability and left clavicle disability is triggered.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

An October 2008 VA psychiatric examination report reveals that the Veteran had been receiving psychiatric treatment from Dr. Coe for the previous 8 years.  Although the AOJ has requested and received some treatment records from this treatment provider, these records are only dated from March to September 2004.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release to obtain the records.  If the Veteran does not provide the release, VA will request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with respect to any additional relevant treatment records from Dr. Coe.  Thus, a remand is also necessary to attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the name and location of any VA or private medical facility where he has received treatment for a psychiatric disability and a left upper extremity disability, to include the dates of any such treatment.

The Veteran shall also specifically be asked to complete authorizations for VA to obtain all records of his treatment for a psychiatric disability and a left upper extremity disability from Dr. Coe and from any other sufficiently identified private treatment provider from whom records have not already been obtained.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented in the claims file.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected psychiatric disability.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.
The examiner shall report the nature and severity of all signs and symptoms of the Veteran's psychiatric disability, describe the impact of the disability on his occupational and social functioning, and provide a Global Assessment of Functioning score.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions regarding the severity of his disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to assess the current severity of his service-connected left clavicle disability.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

All appropriate ranges of left shoulder motion shall be reported in degrees.  

The examiner shall also specifically answer the following questions: 
(a)  What is the extent of any additional limitation of motion (in degrees) of left shoulder motion due to weakened movement, excess fatigability, incoordination, pain, and/or flare-ups?  In this regard, some speculation/conjecture on the examiner's part may be necessary.

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected left clavicle disability results in loss of use of the left upper extremity (i.e. the Veteran would be equally well served by amputation with prostheses at the site of election)?

The examiner shall also report the nature and severity of any ankylosis of the scapulohumeral articulation and any impairment of the humerus, clavicle, and scapula.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions regarding the severity of his disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

4.  The AOJ shall review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

5.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


